DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 were originally filed September 24, 2020.
	The amendment received July 28, 2022 amended claims 1, 8, 10, 17, and 19.
	Claims 1-20 are currently pending.
	Claims 1-3, 8, 10-12, 17, and 19 are currently under consideration.

Election/Restrictions
Applicants elected, with traverse, Group I (claims 1-19) in the reply filed on January 10, 2022. The traversal is on the grounds that the Office has not carried the burden of providing any reason and/or example to support the conclusion that the groups are distinct. Applicants allege that a screening method is insufficient to support a conclusion of distinctness because the examiner has provided no indication as to the means for, or the feasibility of, using the claimed compounds in a screening method. This is not found persuasive because the burden of the Office does not reach the level of writing a research grant, receiving funding, and carrying out experiments to provide data for a screening method. In fact, applicants own application shows that the peptides as presently claimed can be utilized in various screening methods (see Figures 4-8, 10A, 10B, 11; Tables 1-8; pages 7, 12, 13, 20-24; etc.). The requirement is still deemed proper and is therefore made FINAL. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Applicants elected, with traverse, SEQ ID NO: 8 wherein residue 7 is 2 leucine (please note: a typographical error is present in applicants remarks at page 3, line 2 wherein residue 6 was indicated) in the reply filed on January 10, 2022.  The traversal is on the grounds that the Office has not carried the burden of providing any reason and/or example to support the conclusion that the species are distinct. This is not found persuasive because references that teach a substitution at residue 6 may not encompass a substitution at residue 7 or 8 and vice versa. Moreover, references that teach 2 amino acid substitutions may not encompass D amino acid substitutions or 3 amino acid substitutions and vice versa. Applicants are respectfully directed to the art rejections below which show this to be true. If applicants disagree further, they are invited to specifically state on the record that the species are obvious variants. Claims 4-7, 9, 13-16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 

Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
	The present application is a CON of 16/109,114 filed August 22, 2018 claims the benefit of 62/548,442 filed August 22, 2017 and 16/109,114 is a CIP of 14/312,012 filed June 23, 2014 (now U.S. Patent 10,501,518) which claims the benefit of 61/940,124 filed February 14, 2014 and 61/838,307 filed June 23, 2013.

	Please note: the priority date for the present claims is August 22, 2017 since 14/312,012 does not disclose substitutions of  or D amino acids at residues 6, 7, or 8.
	Applicants’ representative (see the response filed July 28, 2022 - pages 10 and 11) points to Figures 5A, 5B, and 5C and column 4, last paragraph to support that 14/312,012 discloses that B5 has a -amino acid substitution at position 7. A SINGLE, SPECIFIC SPECIES can NOT provide support for the breadth of present claims 1-3, 8, 10-12, 17, or 19. See the paragraph spanning columns 3-4 which shows that B5 has 3 at residues 16, 20, 24, 28, and 32. While the proteolytic fragment of B5 in Figure 5B has a 3 at residue 7, B5 does not.
	Applicants’ representative also asserts that since U.S. Patent 10,501,518 claims “at least five non-adjacent -amino acid residues are replaced with -amino acid residues” that altering residues 6, 7, and 8 is implicitly taught. A genus does not necessarily provide support for a subgenus or species. See MPEP § 2163.05 II.

	Please note: the priority date for substitutions of  or D amino acids at residue 6 is August 22, 2018 since 62/548,442 does not disclose substitutions of  or D amino acids at residue 6.
	Applicants’ representative suggests that the “at least one of positions 7 and 8” encompasses position 6. A genus does not necessarily provide support for a subgenus or species. See MPEP § 2163.05 II.

	Applicants appear to believe the above is a rejection (see page 12 of the response received July 28, 2022). The above is not a rejection, but simply as assertion of the priority date for the present claims.
Withdrawn Objections
The objection to the drawings is withdrawn in view of the new drawings received July 28, 2022.

The objection to the disclosure regarding the first line is withdrawn in view of the amendment received July 28, 2022.
.
The objection to the disclosure regarding an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the amendment received July 28, 2022. 

The objection to the disclosure regarding several figures and tables have color coding while the specification is in black and white is withdrawn in view of the amendment received July 28, 2022. 

The objection to claim 8 regarding commas are necessary after each SEQ ID NO: and the “and” between SEQ ID NO: 10 and SEQ ID NO: 12 should be after SEQ ID NO: 14 is withdrawn in view of the amendment received July 28, 2022. 

The objection to claim 8 regarding semicolons are necessary after each amino acid and the “and” between L and nL should be after glutamine is withdrawn in view of the amendment received July 28, 2022. 

The objection to claim 10 regarding the Markush is consisting of, all of the “or” should be removed and a single and should be utilized in line 5 is withdrawn in view of the amendment received July 28, 2022. 

The objection to claim 17 regarding commas are necessary after each SEQ ID NO: and the “and” between SEQ ID NO: 10 and SEQ ID NO: 12 should be after SEQ ID NO: 14 is withdrawn in view of the amendment received July 28, 2022. 

The objection to claim 17 regarding semicolons are necessary after each amino acid and the “and” between L and nL should be after glutamine is withdrawn in view of the amendment received July 28, 2022. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

New Objections
Claim Objections
Claims 8 and 17 are objected to because of the following informalities: the “Q” should be in bold and the “S” of the last line should be in bold.  Appropriate correction is required.


Withdrawn Rejections
	The rejection of claims 8 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the claim amendments received July 28, 2022.

The rejection of claims 1, 8, 10, 17, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Kostenuik et al. U.S. Patent Application Publication 2003/0039654 published February 27, 2003 is withdrawn in view of the claim amendments received July 28, 2022.

The rejection of claims 1, 8, 10, 17, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Gardella et al. U.S. Patent Application Publication 2008/0058505 published March 6, 2008 is withdrawn in view of the claim amendments received July 28, 2022.

The rejection of claims 1-3, 8, 10-12, 17, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,501,518 in view of Gardella et al. U.S. Patent Application Publication 2008/0058505 published March 6, 2008 and Riviere et al. U.S. Patent Application Publication 2008/0108562 published May 8, 2008 is withdrawn in view of the TD filed July 28, 2022. 



Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-12, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riviere et al. U.S. Patent Application Publication 2008/0108562 published May 8, 2008.
For present claims 1-3, 8, 10-12, 17, and 19, Riviere et al. teach PTH, PTH fragments including PTH(1-34) SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF, and PTH receptor agonists wherein substitutions including inversions (i.e. -hLeu, -hGlu) may be present, variants that increase stability and half-life particularly at residue 8 of PTH, and norleucine particularly at residue 8 and carriers (please refer to the entire specification particularly the abstract; paragraphs 10, 12, 24-26, 28-30, 67; Tables 1, 2).
Therefore, the teachings of Riviere et al. anticipate the presently claimed peptides.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Riviere et al. for claims 1-3, 8, 10-12, 17, and 19 were considered but are not persuasive for the following reasons.
	Applicants contend that Riviere et al. only teach a norleucine at position 8.
	Applicants’ arguments are not convincing since the teachings of Riviere et al. anticipate the peptide analogue of the instant claims. Riviere et al. teach that the PTHrP analogues include variants that are modified relative to the native molecule including substitutions and inversions (i.e.  amino acids); replacement of the methionine at position 8 to increase stability; -hLeu (i.e. substitution at residue 7 and/or substitution of norleucine at residue 8 – see SEQ ID NOs: 1 and 13-17); and -hGlu (i.e. substitution at residue 6 – see SEQ ID NO: 1) (please refer to the entire specification particularly paragraphs 25, 26; Tables 1-3).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kostenuik et al. U.S. Patent Application Publication 2003/0039654 published February 27, 2003 and Riviere et al. U.S. Patent Application Publication 2008/0108562 published May 8, 2008.
For present claims 1, 8, 10, 17, and 19, Kostenuik et al. teach a PTH, PTH-(1-34), or PTHrP modulating domain including SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF wherein the amino acids can be in L- or D-form, norleucine can be substituted for leucine, and carriers (please refer to the entire specification particularly the abstract; paragraphs 8, 10-13, 19-21, 29, 30, 50-56, 70-159, 180, 265, 266, 271, 286, 288; Tables 1 and 3; claims). Kostenuik et al. teach that X6 is an amino acid residue (acidic or hydrophilic residue preferred, Q or E most preferred) wherein the acidic or hydrophilic residue is in D-form, X7 is an amino acid residue (nonfunctional or aromatic residue preferred, L or F most preferred) wherein the nonfunctional or aromatic residue is in D-form, and X8 is an amino acid residue (nonfunctional residue preferred, M or Nle most preferred) wherein the nonfunctional residue is in D-form (please refer to the entire specification particularly paragraphs 50, 51, 53, 55, 79-114, 117-159; Table 1).
However, Kostenuik et al. do not specifically teach  amino acids.
For present claims 1-3, 8, 10-12, 17, and 19, Riviere et al. teach PTH, PTH fragments including PTH(1-34) SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF, and PTH receptor agonists wherein substitutions including inversions (i.e. -hLeu, -hGlu) may be present, variants that increase stability and half-life particularly at residue 8 of PTH, and norleucine particularly at residue 8 and carriers (please refer to the entire specification particularly the abstract; paragraphs 10, 12, 24-26, 28-30, 67; Tables 1, 2).
The claims would have been obvious because the substitution of one known element (e.g. D amino acids for stability and increased half-life) for another (i.e.  amino acids for stability and increased half-life) would have yielded predictable results (i.e. increased stability and half-life) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Kostenuik et al. and Riviere et al. for claims 1-3, 8, 10-12, 17, and 19 were considered but are not persuasive for the following reasons.
	Applicants contend that Kostenuik et al. is silent with regard to  amino acid substitutions and Riviere et al. only teaches norleucine at residue 8.
	Applicants’ arguments are not convincing since the teachings of Kostenuik et al. and Riviere et al. render the peptide analogue of the instant claims prima facie obvious. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Riviere et al. teach that the PTHrP analogues include variants that are modified relative to the native molecule including substitutions and inversions (i.e.  amino acids); replacement of the methionine at position 8 to increase stability; -hLeu (i.e. substitution at residue 7 and/or substitution of norleucine at residue 8 – see SEQ ID NOs: 1 and 13-17); and -hGlu (i.e. substitution at residue 6 – see SEQ ID NO: 1) (please refer to the entire specification particularly paragraphs 25, 26; Tables 1-3).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
	Furthermore, the utilization of either D amino acids or  amino acids is known in the art as alternative ways to increase stability of peptides. See Gentilucci et al., 2010, Chemical Modification Designed to Improve Peptide Stability: Incorporation of Non-Natural Amino Acids, Pseudo-Peptide Bonds, and Cyclization, Current Pharmaceutical Design, 16: 3185-3203.

Claims 1-3, 8, 10-12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gardella et al. U.S. Patent Application Publication 2008/0058505 published March 6, 2008 and Riviere et al. U.S. Patent Application Publication 2008/0108562 published May 8, 2008.
For present claims 1, 8, 10, 17, and 19, Gardella et al. teach PTH peptides including PTH(1-34) SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF wherein residues 6, 7, and 8 can be X (i.e. any amino acid); analogs, derivatives, and variants thereof; and carriers wherein the derivatives can improve the peptide half-life and include D amino acids (please refer to the entire specification particularly the abstract; paragraphs 19, 20, 24-26, 78-82, 94, 95, 102, 110, 114-119, 156, 157, 169, 170; Figure 2; claims).
However, Gardella et al. do not specifically teach  amino acids.
For present claims 1-3, 8, 10-12, 17, and 19, Riviere et al. teach PTH, PTH fragments including PTH(1-34) SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF, and PTH receptor agonists wherein substitutions including inversions (i.e. -hLeu, -hGlu) may be present, variants that increase stability and half-life particularly at residue 8 of PTH, and norleucine particularly at residue 8 and carriers (please refer to the entire specification particularly the abstract; paragraphs 10, 12, 24-26, 28-30, 67; Tables 1, 2).
The claims would have been obvious because the substitution of one known element (e.g. D amino acids for stability and increased half-life) for another (i.e.  amino acids for stability and increased half-life) would have yielded predictable results (i.e. increased stability and half-life) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Gardella et al. and Riviere et al. for claims 1-3, 8, 10-12, 17, and 19 were considered but are not persuasive for the following reasons.
	Applicants contend that Gardella et al. do not teach  amino acids and Riviere et al. only teach norleucine at residue 8.
	Applicants’ arguments are not convincing since the teachings of Gardella et al. and Riviere et al. render the peptide analogue of the instant claims prima facie obvious. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Riviere et al. teach that the PTHrP analogues include variants that are modified relative to the native molecule including substitutions and inversions (i.e.  amino acids); replacement of the methionine at position 8 to increase stability; -hLeu (i.e. substitution at residue 7 and/or substitution of norleucine at residue 8 – see SEQ ID NOs: 1 and 13-17); and -hGlu (i.e. substitution at residue 6 – see SEQ ID NO: 1) (please refer to the entire specification particularly paragraphs 25, 26; Tables 1-3).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
	Furthermore, the utilization of either D amino acids or  amino acids is known in the art as alternative ways to increase stability of peptides. See Gentilucci et al., 2010, Chemical Modification Designed to Improve Peptide Stability: Incorporation of Non-Natural Amino Acids, Pseudo-Peptide Bonds, and Cyclization, Current Pharmaceutical Design, 16: 3185-3203.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newly provided:
Steer et al., 2002, -Amino Acids: Versatile Peptidomimetics, Current Medicinal Chemistry, 9: 811-822.
Seebach et al., 2004, The World of - and -Peptides Comprised of Homologated Proteinogenic Amino Acids and other Compounds, Chemistry & Biodiversity, 1: 1111-1239.
Cabrele et al., 2014, Peptides Containing -Amino Acid Patterns: Challenges and Successes in Medicinal Chemistry, Journal of Medicinal Chemistry, 57: 9718-9739.
Frackenpohl et al., 2001, The Outstanding Biological Stability of - and -Peptides toward Proteolytic Enzymes: An In Vitro Investigation with Fifteen Peptidases, ChemBioChem, 2: 445-455.
Previously provided:
Caporale et al., 2009, Structure-function relationship studies of PTH(1-11) analogues containing D-amino acids, European Journal of Pharmacology, 611: 1-7.
Peggion et al., 2002, Structure-Function Studies of Analogues of Parathyroid Hormone (PTH)-1-34 Containing -Amino Acid Residues in Positions 11-13, Biochemistry, 41: 8162-8175. 
Hook et al., 2005, The Proteolytic Stability of “Designed” -Peptides Containing -Peptide-Bond Mimics and of Mixed ,-Peptides: Application to the Construction of MHC-Binding Peptides, Chemistry & Biodiversity, 2: 591-632.
Aguilar et al., 2007, -Amino acid-containing hybrid peptides-new opportunities in peptidomimetics, Organic & Biomolecular Chemistry, 5: 2884-2890. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658